MELTON, Justice,
dissenting.
In Helminski v. Ayerst Labs., 766 F2d 208 (6th Cir. 1985), the United States Court of Appeals set forth a test which strictly guards the rights of an impaired party to be present during his or her trial. At the same time, the Helminski test recognizes that, in some rare cases, the party may be so impaired that she cannot assist her counsel or understand the proceedings in any way and, at the same time, the impaired party’s presence in the courtroom may impede the proper functioning of the jury. Under these rare circumstances, the Helminski test would allow the trial court to limit the presence of the impaired party during the liability phase of trial. In other words, the Helminski test is narrowly drafted to allow exclusion of an impaired party only when the party’s presence would harm the judicial process while simultaneously providing no benefit to the party. I believe that the majority errs by rejecting this test. As a result, I must respectfully dissent.
Carlock, Copeland & Stair, Thomas S. Carlock, Eric J. Frisch, Begnaud & Marshall, Andrew H. Marshall, for St. Mary’s Healthcare System.